Fourth Court of Appeals
                                  San Antonio, Texas
                                        September 22, 2020

                                       No. 04-20-00400-CR

                                 Christina Marie WOOLARD,
                                           Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-11-0291-CRA
                           Honorable Bob Brendel, Judge Presiding


                                         ORDER

       On August 28, 2020, appellant filed a letter with the Court in which she requests
appointment of counsel for appellate purposes. Appellant was represented by retained counsel
below. Retained counsel properly filed a motion to withdraw, which was granted by the trial
court. In her letter, appellant states her circumstances have changed and she cannot afford an
attorney.

        We ABATE this appeal to the trial court. See Duncan v. State, 653 S.W.2d 38, 40 (Tex.
Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court can assure
appellant has effective assistance of counsel). We ORDER the trial court to conduct a hearing
and enter findings of fact and conclusions of law on or before October 12, 2020 with respect to
the following:

       (1)    Is appellant indigent?

       (2)    If appellant is indigent, the trial court shall take such measures as may be
       necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

         We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s findings of facts and conclusions of law on or before October 22, 2020. We also
ORDER the court reporter to file a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing. After the supplemental records are filed, the appeal will be reinstated on the docket of
this court.

       All appellate deadlines are suspended pending further orders from this court.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court